          Case 19-10188-rlj13 Doc 2 Filed 08/23/19                      Entered 08/23/19 16:06:31                   Page 1 of 7
The Black and White Law Firm, P.C.
1290 S Willis Street, Suite 125
Abilene, TX 79605



Bar Number: 02371500
Phone: (325) 692-8100
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                       ABILENE DIVISION
                                                             Revised 10/1/2016

IN RE: Rogelio Martinez Gonzalez                   xxx-xx-4840      §      CASE NO:
       2517 North St.                                               §
       San Angelo, TX 76901                                         §
                                                                    §
                                                                    §

        Leslie Adele Gonzalez                      xxx-xx-6931
        2517 North St.
        San Angelo, TX 76901




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                      8/23/2019
                                                                                                  DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                            $305.00

 Disbursements                                                                                  First (1)                 Second (2) (Other)

 Account Balance Reserve                                                                          $5.00              $5.00 carried forward

 Trustee Percentage Fee                                                                          $30.00                              $30.50

 Filing Fee                                                                                       $0.00                               $0.00
 Noticing Fee                                                                                    $80.85                               $0.00

 Subtotal Expenses/Fees                                                                        $115.85                               $30.50
 Available for payment of statutory fees and charges. Adequate
 Protection, Attorney Fees and Current Post-Petition Mortgage                                  $189.15                              $274.50
 Payments:

SECURED CREDITORS (INCLUDING PRE-PETITION MORTGAGE ARREARS):
                                                                                                             Adequate              Adequate
                                                                           Scheduled          Value of       Protection           Protection
 Name                                 Collateral                             Amount          Collateral     Percentage       Payment Amount
 Abilene Used Car Sales               2008 Saturn Outlook (approx. 17,000 miles)
                                                                            $7,600.00        $7,600.00          1.25%                 $95.00

                                                                        Total Adequate Protection Payments:                           $95.00

DOMESTIC SUPPORT OBLIGATION CREDITORS:
                                                                                                             Adequate              Adequate
                                                                           Scheduled                         Protection           Protection
 Name                                                                        Amount                         Percentage       Payment Amount

                                                                        Total Adequate Protection Payments:                            $0.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
             Case 19-10188-rlj13 Doc 2 Filed 08/23/19                    Entered 08/23/19 16:06:31               Page 2 of 7
Case No:
Debtor(s):   Rogelio Martinez Gonzalez
             Leslie Adele Gonzalez

 CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled    Value of
   Name                                  Collateral                          Start Date         Amount    Collateral   Payment Amount

                                                                         Total Adequate Protection Payments:                    $0.00

 SUMMARY OF PRE-CONFIRMATION PAYMENTS

   First Month Disbursement (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                    $95.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                                $94.15

   Disbursements starting month 2 (after payment of Clerk's Filing Fee and Chapter 13 Trustee Percentage Fee):

   Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                          $0.00
   Adequate Protection to Secured Creditors @ min. of 1.25%                                                                    $95.00
   Adequate Protection to Domestic Support Obligations @ min. of 1.25%                                                          $0.00
   Debtor's Attorney, pro rata:                                                                                               $179.50



 DATED:________________________
         8/23/2019

 /s/ PHIL BLACK
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
          Case 19-10188-rlj13 Doc 2 Filed 08/23/19                  Entered 08/23/19 16:06:31       Page 3 of 7
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                ABILENE DIVISION

  IN RE: Rogelio Martinez Gonzalez                                             CASE NO.
                                     Debtor


          Leslie Adele Gonzalez                                               CHAPTER      13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE


    I, the undersigned, hereby certify that on August 23, 2019, a copy of the attached Chapter 13 Plan, with any
attachments, was served on each party in interest listed below, by placing each copy in an envelope properly addressed,
postage fully prepaid in compliance with Local Rule 9013 (g).




                                  /s/ PHIL BLACK
                                  PHIL BLACK
                                  Bar ID:02371500
                                  The Black and White Law Firm, P.C.
                                  1290 S Willis Street, Suite 125
                                  Abilene, TX 79605
                                  (325) 692-8100



Abilene Regional Medical Center                   AES/Suntrust Bank                     Big Country Internal Medicine
xxxxxxx/xxxxxxx/xx9071                            xxxxxxxxxxxxx0004                     xxxxxx5018
PO Box 1280                                       PO Box 61047                          PO Box 14099
Oaks, PA 19456-1280                               Harrisburg, PA 17106                  Belfast, ME 04915



Abilene Teachers FCU                              Alltran Financial LP                  Capio Partners LLC
xxxx3121                                          xxx6981                               xxxx8835
PO Box 5706                                       PO Box 610                            2222 Texoma Pkwy
Abilene, TX 79608                                 Sauk Rapids, MN 56379                 Sherman, TX 75091



Abilene Used Car Sales                            Austin Finance Company                Commonwealth Financial
2150 N 1st Street                                 xx0718                                xxxxxxx97N1
Abilene, TX 79603                                 3428 N 1st St                         245 Main St
                                                  Abilene, TX 79603                     Dickson City, PA 18519



Ad Astra Recovery Service                         Austin Finance Company                Commonwealth Financial
xxx8300                                           xx0717                                xxxxxxx88N1
7330 W 33rd St N Ste 118                          3428 N 1st St                         245 Main St
Wichita, KS 67205                                 Abilene, TX 79603                     Dickson City, PA 18519
          Case 19-10188-rlj13 Doc 2 Filed 08/23/19                    Entered 08/23/19 16:06:31           Page 4 of 7
                                       UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                ABILENE DIVISION

  IN RE: Rogelio Martinez Gonzalez                                                   CASE NO.
                                     Debtor


          Leslie Adele Gonzalez                                                      CHAPTER     13
                                   Joint Debtor

                                                  CERTIFICATE OF SERVICE
                                                       (Continuation Sheet #1)

Convergent Outsourcing Inc                        Credit Systems International Inc             Disney Movie Club
xxxxxxxxx1222                                     xxxxx9999                                    xxx3023
PO Box 9004                                       1277 Country Club Lane                       PO Box 758
Renton, WA 98057                                  Ft. Worth, TX 76112                          Neenah, WI 54957-0758



Crane Memorial County Hospital                    CWS/CW Nexus                                 Dr Jackson
xxxx9753                                          xxxx-xxxx-xxxx-0534                          xxxxxxx5018
1310 S Alford St                                  101 Crossways Park Dr W                      PO Box 14000
Crane, TX 79731-3899                              Woodbury, NY 11797                           Belfast, ME 04915



Credit Systems International Inc                  DCF                                          EmergencHealth, LLC
xxxxx1683                                         xxxxxxx2230                                  xxx2152
1277 Country Club Lane                            PO Box 14000                                 PO Box 207529
Ft. Worth, TX 76112                               Belfast, ME 04915                            Dallas, TX 76320-7529



Credit Systems International Inc                  Dept Of Education/Navient                    Exeter Finance LLC
xxxxx7257                                         xxxxxxxxxxxxxxxxxxx1215                      xxxxxxxxxxxxx1001
1277 Country Club Lane                            PO Box 9635                                  PO Box 166097
Ft. Worth, TX 76112                               Wilkes Barre, PA 18773                       Irving, TX 75016



Credit Systems International Inc                  Dept Of Education/Navient                    First Premier Bank
xxxxx8758                                         xxxxxxxxxxxxxxxxxxx0319                      xxxx-xxxx-xxxx-4109
1277 Country Club Lane                            PO Box 9635                                  3820 N Louise Ave
Ft. Worth, TX 76112                               Wilkes Barre, PA 18773                       Sioux Falls, SD 57107



Credit Systems International Inc                  Dept Of Education/Navient                    Harris & Harris LTD
xxxxx4578                                         xxxxxxxxxxxxxxxxxxx0316                      xxxx9402
1277 Country Club Lane                            PO Box 9635                                  111 West Jackson Blvd, Suite 400
Ft. Worth, TX 76112                               Wilkes Barre, PA 18773                       Chicago, IL 60604-4135
         Case 19-10188-rlj13 Doc 2 Filed 08/23/19                     Entered 08/23/19 16:06:31       Page 5 of 7
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               ABILENE DIVISION

  IN RE: Rogelio Martinez Gonzalez                                               CASE NO.
                                    Debtor


          Leslie Adele Gonzalez                                                 CHAPTER     13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #2)

Hendrick Medical Center                          Kid Smiles                               Medical Data Systems Inc
xxxeral                                          xx0274                                   xxx4774
PO Box 3117                                      2141 Hamilton Way                        755 W Nasa Blvd
Abilene, TX 79604-3117                           San Angelo, TX 76904                     Melbourne, FL 32901



Hillcrest Davidson & A                           Lajedan Properties                       Merchants & Professional
xx0817                                           222 Westwood Dr                          xxx4230
715 N Glenville Dr Ste 4                         Abilene, TX 79603                        11921 North Mopac Expwy #210
Richardson, TX 75081                                                                      Austin, TX 78714



IC System, Inc                                   LVNV Funding LLC                         Montgomery Ward
xxxxxxx2001                                      xxxx-xxxx-xxxx-0685                      xxxxxxxxx529O
Po Box 64378                                     PO Box 1269                              1112 7th Ave
Saint Paul, MN 55164                             Greenville, SC 29602                     Monroe, WI 53566



Internal Revenue Service                         LVNV Funding LLC                         MRS BPO LLC
4840                                             xxxx-xxxx-xxxx-8619                      9528
1100 Commerce St.                                PO Box 1269                              1930 Olney Avenue
MC 5027 DAL                                      Greenville, SC 29602                     Cherry Hill, NJ 08003
Dallas, Texas 75242


Internal Revenue Service                         LVNV Funding LLC                         MSB
Special Procedures Function                      xxxxxxxxxxxx8520                         xxxx3521
1100 Commerce St.                                PO Box 1269                              PO Box 16777
MC 5027 DAL                                      Greenville, SC 29602                     Austin, TX 78761
Dallas, Texas 75242


Jefferson Capital System                         McCarthy Burgess & Wolff                 National Credit Adjusters
xxxxxxxxx1003                                    26000 Cannon Rd                          xxxxxxxx-xxxx1534
16 Mcleland Rd                                   Cleveland, OH 44146                      327 W 4th Ave
Saint Cloud, MN 56303                                                                     Hutchinson, KS 67501
         Case 19-10188-rlj13 Doc 2 Filed 08/23/19                     Entered 08/23/19 16:06:31      Page 6 of 7
                                      UNITED STATES BANKRUPTCY COURT
                                         NORTHERN DISTRICT OF TEXAS
                                               ABILENE DIVISION

  IN RE: Rogelio Martinez Gonzalez                                               CASE NO.
                                    Debtor


          Leslie Adele Gonzalez                                                 CHAPTER     13
                                  Joint Debtor

                                                 CERTIFICATE OF SERVICE
                                                      (Continuation Sheet #3)

North Shore Agency                               Screening for Life                       Sunrise Credit Service
xxx3023                                          xxxx2116                                 260 Airport Plaza Blvd
270 Spagnoi Road, Suite 110                      PO Box 2754                              Farmingdale, NY 11735
Melville, NY 11747                               Abilene, TX 79604



PHEAA                                            Security Credit Service                  SWDC of Abilene
xxxxxxxxxx0001                                   xxx0871                                  xxx3500
PO Box 61047                                     306 Enterprise Drive                     4601 Buffalo Gap Rd
Harrisburg, PA 17106                             Oxford, MS 38655                         Suite C-4
                                                                                          Abilene, TX 79606


Portfolio Recovery Associates                    Security Credit Service                  Texas Car Title & Payday Loan
xxxxx338 A                                       xxx9987                                  3989 S 1st Street
PO Box 12914                                     306 Enterprise Drive                     Abilene, TX 79605
Norfolk, VA 23541                                Oxford, MS 38655



Progressive Leasing                              Security Credit Service                  Toledo Finance
xxx4124                                          xxxxxxx/xxxxxxxx/xxxx9719                xxxxxxxx9654
256 Data Dr                                      306 Enterprise Drive                     3105 South 14th
Draper, UT 84020                                 Oxford, MS 38655                         Abilene, TX 79605



Robert Wilson                                    Security Finance                         Total Card Inc
1407 Buddy Holly                                 xxxxxx0527                               xxxx1672
Lubbock, Texas 79401                             150 S Willis St                          2700 S Loraine Place
                                                 Abilene, TX 79605                        Sioux Falls, SD 57106



Rogelio Martinez Gonzalez                        Sunrise Credit Service                   Transworld System
PO Box 7064                                      xxxxx9508                                PO Box 17221
Abilene, TX 79608                                260 Airport Plaza Blvd                   Wilmington, DE 19850
                                                 Farmingdale, NY 11735
         Case 19-10188-rlj13 Doc 2 Filed 08/23/19                  Entered 08/23/19 16:06:31    Page 7 of 7
                                     UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS
                                              ABILENE DIVISION

  IN RE: Rogelio Martinez Gonzalez                                              CASE NO.
                                   Debtor


         Leslie Adele Gonzalez                                                  CHAPTER    13
                                 Joint Debtor

                                                CERTIFICATE OF SERVICE
                                                     (Continuation Sheet #4)

Tri Eagle Energy                                West Central Texas Collections Bureau
xxxxxx0036                                      xxx9644
535 Connecticut Ave                             1133 N. 2nd St.
Norwalk, CT 06854                               Abilene, TX 79604



US Dept Of Education/GLELSI                     West Central Texas Collections Bureau
xxxxxxxxxxxx8581                                xxx2661
2401 International Lane                         1133 N. 2nd St.
Madison, WI 53704                               Abilene, TX 79604



USMED, LLC                                      West Central Texas Collections Bureau
xxxxxx6187                                      xxx8491
8260 NW St #401                                 1133 N. 2nd St.
Doral, FL 33122                                 Abilene, TX 79604



West Central Texas Collections Bureau           West Central Texas Collections Bureau
xxx4626                                         xxx2931
1133 N. 2nd St.                                 1133 N. 2nd St.
Abilene, TX 79604                               Abilene, TX 79604



West Central Texas Collections Bureau
xxx4627
1133 N. 2nd St.
Abilene, TX 79604



West Central Texas Collections Bureau
xxx1611
1133 N. 2nd St.
Abilene, TX 79604
